Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old ("a known", Para 16 ) is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it’s not clear what the phrase “first electrode arrangement” (line 3) exactly is limited to mean.  Para 24 of Pub relates such to “arranging a first sensor electrode and arranging a second sensor electrode, which is electrically connected to the first sensor electrode”, so is that what the phrase is limited to mean?  The specification distinguishes between “first electrode arrangement” 130 and “first electrode 132”, so contrary to the second full paragraph of p. 8 of REMARKS the amendment to claim 1 certainly did affect the scope of claim 1, so there must be a difference, but the difference is not apparent.  The limitation “first electrode arrangement” can’t be a single structural element, as the term “arrangement” calls for some type of orientation/reference that calls for at least two different physical features.  What does the phrase (132 and 134?) exactly correspond to in the specification/drawings, and what does the phrase mean if it is not limited to mean the exact structure which it corresponds to?  How is “arrangement” by itself defined for purposes of understanding such? 
As to claim 1, it’s not clear what the phrase “second electrode arrangement” (line 4) exactly is limited to mean.  Para 33 of Pub relates such to “at least one guard electrode 142”, but the guard electrode 142 by itself is not an “arrangement”.  The term “arrangement” is indicative of plural, as it calls for some type of orientation/reference that calls for at least two different elements.  If the phrase “second electrode arrangement” corresponds to only the guard electrode, how is the term “arrangement” then defined?1  If the phrase “at least one guard electrode 142” (italics added) implies that there is a second element, what might that second element be, so that “arrangement” may be comprehended?  How is “arrangement” by itself defined for purposes of understanding such?
As to claim 1, lines 8-9 are suspect.  Consider that if the first electrode arrangement includes electrode 134, that the connection arrangement 170 is then not configured to position the electrode 134 relative to the second electrode arrangement (142?).  These lines are not consistent with Figure 2.
As to claim 1, what "electric field" (line 5 from last) exists in Figure 2 where the solder is "at least partly outside" (line 5 from last) of?  Is this claim even directed to inventive Figure 2?  This claimed sensor seems to be somehow combining inventive Figure 2 ("connection arrangement") with the prior art (i.e., Figure 1), as it is the prior art's Figure 1 that employs "different" (line 2 from last) potentials, and the prior art's Figure 1 which has the "electric field" (line 5 from last).  In effect, claim 1 is not consistent with the specification.  Undersigned speculates that the “electric field generated” (line 5 from last) possibly should have read - - electric field that would otherwise have been generated - - , but at least partly” (italics added, line 5 from last) certainly suggests existence of an electric field.
As to claim 5, how can a single third electrode 150 be tagged an “arrangement”?  Consider that the electrode 150 may be part of an arrangement, it may even be arranged, but by itself it is not an arrangement as it is a single element.  How does adding the term arrangement to “third electrode” modify the third electrode?  What does “arrangement” mean in the context of this application?
As to claim 8, it’s not clear what the phrase “first electrode arrangement” (line 3) exactly is limited to mean.  Para 24 of Pub relates such to “arranging a first sensor electrode and arranging a second sensor electrode, which is electrically connected to the first sensor electrode”, so is that what the phrase is limited to mean?  The specification distinguishes between “first electrode arrangement” 130 and “first electrode 132”, so contrary to the second full paragraph of p. 8 of REMARKS the amendment to claim 8 certainly did affect the scope of claim 8, so there must be a difference, but the difference is not apparent.  The limitation “first electrode arrangement” can’t be a single structural element, as the term “arrangement” calls for some type of orientation/reference that calls for at least two different physical features.  What does the phrase (132 and 134?) exactly correspond to in the specification/drawings, and what does the phrase mean if the phrase is not limited to mean the exact structure which it corresponds to?  How is “arrangement” by itself defined for purposes of understanding such? 
As to claim 8, it’s not clear what the phrase “second electrode arrangement” (line 4) exactly is limited to mean.  Para 33 of Pub relates such to “at least one guard electrode 142”, but the guard electrode 142 by itself is not an “arrangement”.  The term “arrangement” is indicative of plural, as it calls for some type of orientation/reference that calls for at least two different elements.  If the phrase “second electrode arrangement” corresponds to only the guard electrode, how is the term arrangement” then defined?2  If the phrase “at least one guard electrode 142” (italics added) implies that there is a second element, what might that second element be, so that “arrangement” may be comprehended?  How is “arrangement” by itself defined for purposes of understanding such?
As to claim 8, lines 7-8 are suspect.  Consider that if the first electrode arrangement includes electrode 134, that the connection arrangement 170 is then not configured to position the electrode 134 relative to the second electrode arrangement (142?).  These lines are not consistent with Figure 2.
As to claim 8, what "electric field" (line 5 from last) exists in Figure 2 where the solder is "at least partly outside" (line 5 from last) of?  Is this claim even directed to inventive Figure 2?  This claimed sensor seems to be somehow combining inventive Figure 2 ("connection arrangement") with the prior art (i.e., Figure 1), as it is the prior art's Figure 1 that employs "different" (line 2 from last) potentials, and the prior art's Figure 1 which has the "electric field" (line 5 from last).  In effect, claim 8 is not consistent with the specification.  Undersigned speculates that the “electric field generated” (line 5 from last) possibly should have read - - electric field that would otherwise have been generated - - , but that phrase “at least partly” (italics added, line 5 from last) certainly suggests existence of an electric field.
As to claims 1 and 8, what does the last line of each of these claims substantively add to each claim?  Consider that measures of potential are relative (they may be all positive values, or may be all negative values, or may be both positive and negative (with a zero defined as being between the positive and negative values)), and that any portion of a circuit may be simply be deemed to have a potential of zero.  Is Applicant’s intent to relate the zero potential to a ground?  If so, why is a ground not referenced in each of these 2 claims?  The problem is that each claim calls for only two potentials, neither one of which is zero, making it unclear if each claim inherently include additional (unclaimed) 

	Claim(s) 1,7,8 are rejected under 35 U.S.C. 102al as being anticipated by Allmendinger et al 2013/0219990.
	As to claims 1,8, Allmendinger et al 2013/0219990 teach (Figure 2D) a sensor, including: first electrode arrangement 136 (as it has a particularly shaped component, and to that extent is an arrangement) 136 and second electrode arrangement 140 (another particularly shaped component, and to that extent is an arrangement), the second insulated ("insulator" (line 3, Para 100)) from the first electrode 136 via ("insulated", lines 3-4 from last, Para 97) bushing 164, connection arrangement secured to the first electrode 136 and "insulated" bushing 164 by means of brazing ("brazed", line 2, Para 100); the connection positioning the electrodes, one electrode relative to the other; wherein the brazing (of electrode 140 to bushing 164, lines 1-2 of Para 100) is outside of the electric field that is generated (as shown below) if and when different potentials are applied to the two electrodes.  Any circuit has a point that may be deemed to have a zero potential, and the circuitry is more than just elements 136 and 140.  The sensor measures/detects particles in the exhaust of engines.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/lnterviewpractlce.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please insure that the term “arrangement” has the same meaning in “first electrode arrangement” and “second electrode arrangement”.
        2 Please insure that the term “arrangement” has the same meaning in “first electrode arrangement” and “second electrode arrangement”.